                Case 1:21-cv-04626-LGS Document 16 Filed 08/10/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 FRANKIE MONEGRO,                                                 :
                                              Plaintiff,          :
                            -against-                             :    21 Civ. 4626 (LGS)
                                                                  :
 TRAFFIC SAFETY STORE, INC.                                       :          ORDER
                                              Defendant.          :
 -------------------------------------------------------------    X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, an initial conference is scheduled for August 12, 2021. Dkt. No. 13.

        WHEREAS, on August 2, 2021, the parties filed a joint letter and proposed case management

plan. Dkt. No. 12.

        WHEREAS, on August 4, 2021, Defendant filed a pre-motion letter in anticipation of a motion to

dismiss (Dkt. No. 14), and on August 9, 2021, Plaintiff filed a responsive letter seeking leave to file an

amended complaint (Dkt. No. 15). It is hereby

        ORDERED that, by August 24, 2021, Plaintiff shall file any amended complaint. It is further

        ORDERED that, by August 27, 2021, Defendant shall file any pre-motion letter in anticipation of

a motion to dismiss the operative complaint and shall include a jointly proposed briefing schedule for any

such motion. It is further

        ORDERED that, by August 30, 2021, Plaintiff shall file a responsive letter, addressing the merits

of Defendants’ anticipated motion. It is further

        ORDERED that, the initial conference is ADJOURNED to September 2, 2021, at 10:40 a.m.

The conference will be telephonic and will occur on the following conference line: 888-363-4749, access

code: 5583333. The time of the conference is approximate but the parties shall be prepared to being at the

scheduled time. Any anticipated motion to dismiss will be discussed during the initial conference.

        Dated: August 10, 2021
        New York, New York
